Citation Nr: 1102531	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-05 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 
2, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type 2.


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to February 
1973 with service in the U.S. Air Force Reserves thereafter from 
1975 to 2004.  

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The record reflects that the Veteran had requested a hearing 
before a Veterans Law Judge in conjunction with this appeal and 
that such a hearing was scheduled in September 2010.  However, 
the Veteran failed to report for this hearing.  Accordingly, his 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

For the reasons discussed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary in order to adjudicate the 
issues on appeal.  

In this case, the Veteran contends that his diabetes mellitus 
type 2 is related to his service and that his hypertension is 
associated with his diabetes.  Specifically, he Veteran contends 
that his diabetes mellitus type 2 is related to herbicide 
exposure and that his hypertension was aggravated by his 
diabetes.  In any event, the Board will consider the claims on 
both a direct and secondary basis, in the light most favorable to 
the Veteran.

A review of service treatment records shows multiple notations 
for treatment for hypertension and diabetes mellitus type 2.  
More specifically, Reserve service records show consistent 
treatment for hypertension and high blood pressure from 1996 to 
2003.  A February 2003 Reserve treatment record noted new onset 
diabetes requiring insulin.  Additionally, private treatment 
records from 2002 to 2006 show ongoing treatment for hypertension 
and diabetes mellitus, types 1 and 2.  

Service personnel records currently associated with the Veteran's 
claim folder show that he had service in the U.S. Air Force 
Reserves from approximately 1975 to 2004.  However, the Board 
notes that the Veteran's periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA) have not been 
verified.  In this regard, service connection may be granted for 
disability resulting from either disease or injury incurred in, 
or aggravated while performing, ACDUTRA.  With respect to time 
periods of INACDUTRA, service connection may only be granted for 
injury (and not disease) so incurred or aggravated.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002).  Only service department 
records can establish if and when a person was serving on active 
duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  

As previously noted herein, service treatment records from the 
Veteran's Reserve service reflect medical care for hypertension 
and diabetes.  In this regard, these reports show treatment for 
hypertension beginning in March 1996 and treatment for diabetes 
in February 2003.  A U.S. Air Force Reserves Points Credit 
Summary shows the Veteran earned active duty points every year of 
his Reserve service, from 1975 to 2004.  More specifically, the 
records shows the Veteran had 15 days of active duty from March 
1995 to March 1996 and 53 days of active duty from March 1996 to 
March 1997, the same year the Veteran was initially treated for 
hypertension.  Likewise, the Veteran had 21 days of active 
service from March 2002 to March 2003, the same year he was first 
treated for diabetes.  

Importantly, however, as noted above, the Veteran's periods of 
ACDUTRA and INACDUTRA have not yet been verified.  Thus, the 
record is unclear as to whether the Veteran's hypertension or 
diabetes was incurred during a period of ACDUTRA or INACDUTRA.  
This distinction is especially important given that the Veteran 
seeks entitlement to service connection for disease rather than 
injury.  A remand of the Veteran's appeal is, therefore, 
necessary to accord the RO/AMC an opportunity to request, and to 
associate with the claims folder, any additional information 
regarding the dates of such training, to include the Veteran's 
reserve unit records.  Also, to the extent possible, the RO/AMC 
should verify the exact dates of the Veteran's ACDUTRA and 
INACDUTRA service.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a Veterans 
Claims Assistance Act of 2000 
notification letter pertaining to the 
issue of entitlement to service 
connection for hypertension, to include 
as secondary to a service-connection 
disability.  

2.  The RO/AMC should contact the 
appropriate source to verify all of the 
Veteran's actual periods of ACDUTRA and 
INACDUTRA.  

In requesting this information, the 
RO/AMC should follow the current 
procedures prescribed in 38 C.F.R. § 
3.159 as regards requesting records from 
Federal facilities.  The RO/AMC is 
reminded that it should continue efforts 
to procure the relevant records relating 
to the Veteran's Reserve service until 
either the records are received, or until 
it receives specific information that the 
records sought do not exist, or until it 
determines that further efforts to obtain 
them would be futile.  All records 
previously unobtained, and/or all 
responses, received should be associated 
with the claims file.  Based on any such 
additional evidence received, and to the 
best of its abilities, the RO/AMC should 
make a list of the Veteran's actual 
periods of ACDUTRA and INACDUTRA in the 
U.S. Air Force Reserves.  If no such 
additional records are available, ask for 
specific confirmation of that fact.  

3.  Following the above, the AMC/RO 
should readjudicate the issues on appeal.  
If the benefit sought on appeal remains 
denied, a Supplemental Statement of the 
Case should be issued, and the Veteran 
and his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

No action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010). 


